Citation Nr: 1532611	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for degenerative arthritis of the right knee with patellofemoral pain syndrome ("right knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran, who is the Appellant in this case, had active service in the United States Army from August 1974 to August 1977, and service in the National Guard from March 1981 to 2011 with various periods of active duty for training (ADT) and inactive duty for training (IADT). 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Board denied an increased rating for the right knee disability. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand (Joint Motion), which vacated the Board's March 2014 decision as to the right knee disability claim and remanded the claim for compliance with instructions provided in the Joint Motion.  This claim was previously before the Board in March 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  A Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disabilities on appeal.  As of this writing, the issue of TDIU has not been raised by the Veteran or the record, and will not be addressed in this decision.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.  

As noted above, in December 2014, the Court granted a Joint Motion in which the parties agreed that the VA examinations relied upon by the Board in its March 2014 decision denying the increased rating claim did not fully address the criteria under which knee disabilities are rated.  Specifically, the January 2009, July 2010, and August 2010 VA examiners did not fully address any range of motion loss specifically due to pain and/or at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. Therefore, it was determine that another examination was needed and the claim was remanded for that purpose in March 2015.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.  In the March 2015 Remand, the Board directed VA to afford the Veteran with a VA examination which specifically took the Veteran's pain into consideration when discussion functional limitation.  In this regard, if objective evidence of painful motion was noted on examination, the examiner was to note at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  It was further noted that, if the VA examiner concludes that an opinion regarding additional functional limitations due to pain, weakness, excess fatigability, and additional disability during flare-ups and/or supporting rationale for such opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative, to include whether the inability to provide an opinion is due to a need for further information or some other limitation.

The Veteran was provided with an additional VA examination in May 2015.  The examiner, upon reviewing the claims file, interviewing the Veteran, and conducting objective testing, diagnosed the Veteran with degenerative arthritis of the right knee.  Range of motion testing revealed a flexion of 120 degrees and extension of 0 degrees.  There was no additional loss of motion upon repetition.  Muscle strength testing revealed normal results with the exception of a showing of active movement against gravity for the right knee flexion.  There were no findings of ankylosis, subluxation, or instability.  The examiner noted that the Veteran had objective evidence of painful motion and that it occurred during flexion.  However, the examiner did not document that degree at which pain begins.

Because the examiner failed to note the at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain or provide any explantation as to why he could not, the Board finds that the May 2015 VA examination is inadequate for a failure to provide information that was specifically requested.  As such, a new examination that complies the information requested in the original March 2015 Remand is required.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:


1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, afford the Veteran a VA examination with an appropriate examiner in order to determine the severity of her service-connected right knee disability. The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed. The Veteran's claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished. 

In addition to providing range of motion measurements, the examiner should comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups and after repetition. In addition, if the examiner observes objective evidence of pain during range of motion testing, he/she should specify at what point the pain begins and ends, and should provide an opinion as to the degree of loss of motion attributable to pain, if any.
 
If the VA examiner concludes that an opinion regarding additional functional limitations due to pain, weakness, excess fatigability, and additional disability during flare-ups and/or supporting rationale for such opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative, to include whether the inability to provide an opinion is due to a need for further information or some other limitation.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






